DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction filed on 3/16/2022 is acknowledged.
3.	Claims 1-3 are pending in this application.
4.	Claims 1-3 are under examination. 

 Election/Restrictions
5.	Applicant’s election of hyaluronic acid as species of hydrogel in the reply filed on 3/16/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and made FINAL in this office action.
The instant claims 1-3 are drawn to a formulation comprising cyclosporin A form 2 and a hydrogel.  A search was conducted on the elected species; and prior art was found.  Claims 1-3 are examined on the merits in this office action.

Objections
6.	The specification is objected to for the following minor informality: The specification recites “This patent application is a continuation of U.S. Patent Application No. 14/305883, filed…” on page 1, the 1st paragraph of instant specification.  However, US patent application No. 14/305883 is currently abandoned.  Applicant is required to update the information about US patent application No. 14/305883. 
® on page 1, the 2nd paragraph and many others of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
8.	Claim 2 is objected to for the following minor informality: Claim 2 recites the terms "polyvinyl pyrolidone" and "polyvinylpyrrolidone".  It appears these terms are known in the art to be the same polymer (PVP).  Therefore, Applicant is suggested to delete one of these terms.

Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
9.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
11.	Claim 3 recites “…wherein the cyclosporin A form 2 is at a concentration of about 0.01% to about 10%”.  Claim 3 is indefinite because it is unclear whether the percentages refer to mol%, w/w, w/v, etc.

Claim Rejections - 35 U.S.C. § 102
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


13.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gore et al (US 2013/0023482 A1 with effective filing date of 5/27/2011, filed with IDS). 	
The instant claims 1-3 are drawn to a formulation comprising cyclosporin A form 2 and a hydrogel. 
Gore et al, throughout the patent, teach cyclosporine A in crystalline form 2 and pharmaceutical compositions comprising cyclosporine A in crystalline form 2, for example, Abstract; Figure 2; pages 2-3, Table 1; and page 3, paragraphs [0031]-[0035].  Gore et al further teach a physically stable suspension of cyclosporine A in crystalline form 2 at a concentration of up to 10% in a 2.5% hyaluronic acid (hydrogel) formulation, for example, page 3, paragraph [0032].  It reads on hyaluronic acid as the elected species of hydrogel; and meets the limitations of instant claims 1-3.  
Since the reference teaches all the limitations of instant claims 1-3, the reference anticipates instant claims 1-3.

Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Napoli (US 2001/0041671 A1, filed with IDS) in view of Zhou (Cyclosporin A: Solubilization, Solid Dispersion and Solid-State Transformation, A Thesis Submitted to the Faculty of Purdue University, 8/2000, pages 1-157).
	The instant claims 1-3 are drawn to a formulation comprising cyclosporin A form 2 and a hydrogel.
Napoli, throughout the patent, teaches a topical ophthalmic formulation comprising cyclosporin such as cyclosporine A and hyaluronic acid; and the advantages of having hyaluronic acid in the cyclosporin formulation, such as the formulation is stable and has a good bioavailability, for example, Abstract; page 1, paragraphs [0017]-[0021]; and page 2, paragraphs [0025], [0027] and [0034].  It reads on hyaluronic acid as the elected species of hydrogel; and meets the limitation of hydrogel recited in instant claims 1 and 2.  Napoli further teaches the formulation preferably comprises 0.02 to 2% by weight of cyclosporin, for example, page 2, paragraph [0032].  It meets the limitation of instant claim 3.
The difference between the reference and instant claims 1-3 is that the reference does not explicitly teach the cyclosporine A in the topical ophthalmic formulation is cyclosporin A form 2.
However, Zhou teaches a crystalline form III of cyclosporin A (CyA) prepared from water; and the X-ray powder diffraction pattern (XRPD) of the pure crystalline form III of CyA, for example, page 83, Section “CyA after Transformation in Water (designated form III); and page 96, Figure IV-1.  Although Zhou does not explicitly state the crystalline form III of CyA prepared from water is cyclosporin A form 2 recited in instant claims, the XRPD pattern of the crystalline form III of CyA prepared from water in Zhou appears to be identical to the XRPD pattern shown in instant Figure 2 with major peaks at about (2θ): 7.5, 8.8, 10.2, 11.3, 12.7, 13.8, 14.5, 15.6 and 17.5.  And as evidenced by instant specification, instant Figure 2 depicts the XRPD diffractogram of CsA crystalline Form 2 (see page 2, the brief description of instant Figure 2).  Thus, the crystalline form III of CyA prepared from water in Zhou is the cyclosporin A form 2 recited in instant claims. 
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute the cyclosporin A in the topical ophthalmic formulation taught in Napoli and/or try the crystalline form III of CyA prepared from water in Zhou, and in view of the combined teachings of Napoli and Zhou to develop a topical ophthalmic formulation comprising the crystalline form III of CyA prepared from water in Zhou (identical to instant claimed cyclosporin A form 2) and hyaluronic acid, wherein the formulation comprises 0.02 to 2% by weight of cyclosporin A.
One of ordinary skilled in the art would have been motivated to substitute the cyclosporin A in the topical ophthalmic formulation taught in Napoli and/or try the crystalline form III of CyA prepared from water in Zhou, and in view of the combined teachings of Napoli and Zhou to develop a topical ophthalmic formulation comprising the crystalline form III of CyA prepared from water in Zhou (identical to instant claimed cyclosporin A form 2) and hyaluronic acid, wherein the formulation comprises 0.02 to 2% by weight of cyclosporin A, because Zhou teaches the crystalline form III of CyA prepared from water as one crystal forms of cyclosporin A.  The instant claimed formulation is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
Furthermore, it has been held that under KSR that “obvious to try” may be an appropriate test under 103.  The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art is using a specific crystal form of cyclosporin A to prepare a formulation comprising cyclosporin A and a hydrogel.  The skilled artisan would have had reason to try these 5 crystal forms of cyclosporin A disclosed in Zhou, including the crystalline form III of CyA prepared from water, with the reasonable expectation that at least one would be successful.  The reasons are as follows: Zhou explicilty teaches the crystalline form III of CyA prepared from water as one of five crystal forms of cyclosporin A (see page 107, Table IV-1).    
A person of ordinary skilled in the art would have reasonable expectation of success in substituting the cyclosporin A in the topical ophthalmic formulation taught in Napoli and/or trying the crystalline form III of CyA prepared from water in Zhou, and in view of the combined teachings of Napoli and Zhou to develop a topical ophthalmic formulation comprising the crystalline form III of CyA prepared from water in Zhou (identical to instant claimed cyclosporin A form 2) and hyaluronic acid, wherein the formulation comprises 0.02 to 2% by weight of cyclosporin A.

Obviousness Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

18.	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent 8772245 B2 in view of Napoli (US 2001/0041671 A1, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3, one would necessarily achieve the claimed invention of claims 1-6 of US patent 8772245 B2, and vice versa. 
19.	Instant claims 1-3 are drawn to a formulation comprising cyclosporin A form 2 and a hydrogel.
20.	Claims 1-6 of US patent 8772245 B2 are drawn to cyclosporin A in crystalline form 2.  
21.	The difference between claims 1-6 of US patent 8772245 B2 and instant claims 1-3 is that claims 1-6 of US patent 8772245 B2 do not recite a formulation comprising cyclosporin A in crystalline form 2 and a hydrogel such as hyaluronic acid. 
	However, Napoli, throughout the patent, teaches a topical ophthalmic formulation comprising cyclosporin such as cyclosporine A and hyaluronic acid; and the advantages of having hyaluronic acid in the cyclosporin formulation, such as the formulation is stable and has a good bioavailability, for example, Abstract; page 1, paragraphs [0017]-[0021]; and page 2, paragraphs [0025], [0027] and [0034].  Napoli further teaches the formulation preferably comprises 0.02 to 2% by weight of cyclosporin, for example, page 2, paragraph [0032].
Therefore, in view of the teachings of Napoli as a whole, it would have been obvious to one of ordinary skilled in the art to develop a formulation comprising 0.02 to 2% by weight of cyclosporin A in crystalline form 2 recited in claims 1-6 of US patent 8772245 B2 and hyaluronic acid.  If one of ordinary skill in the art practiced the instant claims 1-3, one would necessarily achieve the claimed invention of claims 1-6 of US patent 8772245 B2, and vice versa.

22.	For the same/similar reasoning/rational as the rejection set forth in Sections 18-21 above, instant claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 8796221 B2; claim 1-5 of US patent 9206228 B2; claims 1-7 of US patent 9352014 B2; claims 1 and 2 of US patent 9919028 B2; claims 1-7 of US patent 10017541 B2; and claims 1-3 of US patent 10206971 B2; and in view of the teachings of Napoli (US 2001/0041671 A1, filed with IDS) as set forth in Section 21 above. 

23.	For the same/similar reasoning/rational as the rejection set forth in Sections 18-21 above, instant claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4 of co-pending Application No. 17/148315 in view of the teachings of Napoli (US 2001/0041671 A1, filed with IDS) as set forth in Section 21 above. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 8796222 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3, one would necessarily achieve the claimed invention of claims 1-10 of US patent 8796222 B2, and vice versa. 
25.	Instant claims 1-3 are drawn to a formulation comprising cyclosporin A form 2 and a hydrogel.
26.	Claim 1 of US patent 8796222 B2 is drawn to a formulation comprising cyclosporin A form 2; and a vehicle.  Claim 2 of US patent 8796222 B2 is drawn to the formulation of claim 1, wherein the vehicle comprises at least one surfactant and at least one stabilizer.  Claim 3 of US patent 8796222 B2 is drawn to the formulation of claim 2, wherein the cyclosporin A form 2 is at a concentration of about 0.01 % (w/v) to about 10% (w/v).  Claims 4 and 5 of US patent 8796222 B2 recite further limitations to the formulation in claim 3.  Claim 6 of US patent 8796222 B2 is drawn to the formulation of claim 4, wherein the vehicle comprises one, two, three, or four stabilizers each selected from the group consisting of hydroxy propyl cellulose, hydroxypropylmethyl cellulose, hydroxyethylcellulose, polyvinyl pyrolidone, and carboxymethylcellulose.  Claim 7 of US patent 8796222 B2 is drawn to  the formulation of claim 5, wherein the vehicle comprises one, two, three, or four stabilizers each selected from the group consisting of hydroxy propyl cellulose at a concentration of about 0.1 % to about 5% (w/v), hydroxypropylmethyl cellulose at a concentration of about 0.1 % to about 5% (w/v), hydroxyethylcellulose at a concentration of about 0.1 % to about 5% (w/v), and polyvinyl pyrolidone at a concentration of about 0.1 % to about 5% (w/v), and carboxymethylcellulose at a concentration of about 0.1 % to about 5% (w/v).  Claims 8 and 9 of US patent 8796222 B2 recite further limitations to the formulation in claim 7.  Claim 10 of US patent 8796222 B2 is drawn to a method of treating a condition selected from dry eye, blepharitis, meibomian gland disease, impaired corneal sensitivity, allergic conjunctivitis, atopic keratoconjnnctivitis, vernal keratoconjnnctivitis, and ptyregia, the method comprising the step of administering to a patient having such a condition the formulation of claim 9.
27.	The scope of the formulation recited in claims 1-10 of US patent 8796222 B2 is overlapping with the scope of formulation recited in instant claims 1-3. 
Therefore, if one of ordinary skill in the art practiced the instant claims 1-3, one would necessarily achieve the claimed invention of claims 1-10 of US patent 8796222 B2, and vice versa.

28.	For the same/similar reasoning/rational as the rejection set forth in Sections 24-27 above, instant claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent 9238002 B2. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI N KOMATSU/Primary Examiner, Art Unit 1658